Case 1:20-cv-02172-RM-NYW Document 33 Filed 11/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER, et al.,

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.,

         Defendants.



                           NOTICE OF ENTRY OF APPEARANCE


         Rebecca M. Taylor, Assistant County Attorney, Arapahoe County Attorney’s Office,

  hereby enters her appearance in the above-captioned action on behalf of Defendants Robert

  Weatherspoon, Tyler Teigen, Sean Conley, Christopher (Shane) Purcell, Lewis Litwiler, Greg

  Bryant, Ben Bullard, Ryan McConnell, and Brandon Holder. The undersigned further certifies

  pursuant to D.C.COLO.LAttyR 3 that she is a member in good standing of the Bar of this Court.

         Submitted this 2nd day of November 2020.

                                                    Arapahoe County Attorney’s Office
                                                    By:     s/ Rebecca M. Taylor
                                                    Rebecca M. Taylor
                                                    Assistant County Attorney
                                                    5334 S. Prince Street
                                                    Littleton, CO 80120-1136
                                                    Tele: 303-795-4639
                                                    E-mail: Rtaylor@arapahoegov.com

                                                    Attorney for Defendants Robert
                                                    Weatherspoon, Tyler Teigen, Sean Conley,
Case 1:20-cv-02172-RM-NYW Document 33 Filed 11/02/20 USDC Colorado Page 2 of 2




                                                       Christopher (Shane) Purcell, Lewis
                                                       Litwiler, Greg Bryant, Ben Bullard, Ryan
                                                       McConnell, and Brandon Holder


                                        Certificate of Service
        This is to certify that on the 2nd day of November 2020, I electronically filed the foregoing
  NOTICE OF ENTRY OF APPEARANCE with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following e-mail address(es):

  Mari Newman                                          Andy McNulty
  mnewman@kln-law.com                                  amcnulty@kln-law.com

  Helen Oh                                             Thomas S. Rice
  hoh@kln-law.com                                      trice@sgrllc.com

  Eric M. Ziporin                                      Jonathan N. Eddy
  eziporin@sgrllc.com                                  jeddy@sgrllc.com



                                                       s/ Stacy Hines
                                                       Stacy Hines, Paralegal
                                                       Arapahoe County Attorney’s Office




                                                  2
